Name: Council Regulation (EEC) No 2076/92 of 30 June 1992 fixing the premiums for leaf tobacco by group of tobacco varieties and the processing quotas allocated by group of varieties and by Member State
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 30 . 7 . 92 Official Journal of the European Communities No L 215 / 77 COUNCIL REGULATION (EEC) No 2076/92 of 30 June 1992 fixing the premiums for leaf tobacco by group of tobacco varieties and the processing quotas allocated by group of varieties and by Member State Whereas Article 8 ( 2 ) and 9 (2 ) of Regulation (EEC) No 2075 / 92 provide for the annual allocation of guarantee thresholds for each group of varieties among the producer Member States ; whereas those thresholds should be fixed for the 1993 and 1994 harvests taking account in particular of market conditions and the socio-economic and agricultural circumstances of the production areas concerned , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2075 / 92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Articles 4 ( 1 ), 8 second subparagraph and 9 (2 ) thereof, Having regard to the proposal from the Commission (2 ), Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas , when the premiums for raw tobacco are fixed , account should be taken of the objectives of the common agricultural policy ; whereas the common agricultural policy aims in particular to guarantee a fair standard of living for the farming community and to ensure supplies at reasonable prices to consumers ; whereas the premiums must take account in particular of past and foreseeable possibilities of disposal of the various tobaccos under normal conditions of competition ; Article 1 For the 1993 harvest , the premium referred to in Article 4 of Regulation (EEC) No 2075 / 92 for each group of raw tobacco varieties , and the supplementary amounts , shall be as set out in Annex I hereto . Article 2 For the 1993 and 1994 harvests , the guarantee thresholds referred to in Articles 8 and 9 of Regulation (EEC) No 2075 / 92 by group of varieties and by Member State shall be as set out in Annex II hereto . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (*) See page 70 of this Official Journal . ( 2 ) OJ No C 295 , 14 . 11 . 1991 , p . 17 . ( 3 ) OJ No C 94, 13 . 4 . 1992 . ( «) OJ No C 98 , 21 . 4 . 1992 , p. 18 . Ho L 215 / 78 Official Journal of the European Communities 30 . 7 . 92 ANNEX I PREMIUMS FOR LEAF TOBACCO FROM THE 1993 HARVEST I Flue-cured II Light air-cured III Dark air-cured IV Fire-cured V Sun-cured VI Basmas VII Katerini and similar VIII Kaba Koulak (ECU / kg) 2,273 1,818 1,818 2,000 1,818 3,000 2,545 1,818 SUPPLEMENTARY AMOUNTS Variety ECU / kg Badischer Geudertheimer , Pereg , Korso 0,356 Badischer Burley E and hybrids thereof 0,569 Virgin D , Virginia , and hybrids thereof Paraguay and hybrids thereof, Dragon vert and hybrids thereof, Philippin , Petit Grammont (Flobecq ), Semois , Appelterre 0,325 0,265 Nijkerk 0,155 Misionero and hybrids thereof, Rio Grande and hybrids thereof 0,169 30 . 7 . 92 Official Journal of the European Communities No L 215 / 79 ANNEX II GUARANTEE THRESHOLDS 1993 I Flue-cured II Light air-cured III Dark air-cured IV Fire-cured V Sun-cured Other Total ( tonnes )VI Basmas VII Katerini VIII K. Koulak Italy 47 600 51 600 21 800 9 100 15 000 l 145 100 Greece 30 000 12 400 20 650 27 500 23 400 20 000 133 950 Spain 28 300 4 970 9 000 30 42 300 Portugal 5 500 1 200 6 700 France 8 000 7 050 13 000 28 050 Germany 2 500 6 000 3 500 12 000 Belgium 1 900 1 900 121 900 83 220 49 200 9 130 35 650 27 500 23 400 20 000 370 000 GUARANTEE THRESHOLDS 1994 I Flue-cured II Light air-cured III Dark air-cured IV Fire-cured V Sun-cured Other Total (tonnes)VI Basmas VII Katerini VIII K. Koulak Italy 47 600 45 000 17200 9 000 14 000 l 132 800 Greece 29 000 12 300 16 400 26 500 22 500 20 000 126 700 Spain 28 300 4 970 9 000 30 42 300 Portugal 5 500 1 200 6 700 France 8 700 7 900 11 000 27 600 Germany 2 500 6 000 3 500 12 000 Belgium 1 900 \ 1 900 121 600 77 370 42 600 9 030 30 400 26 500 22 500 20 000 350 000